Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 6-7, 10-11, 13, 15-16 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Valdivia (US 20180095635 A1).
Regarding claim 1, Valdivia teaches a method for presenting augmented reality (AR) data, comprising: obtaining position information of an AR device; when it is detected that a position corresponding to the position information is located within a position range of a target reality area (e.g. the user may be able to interact with virtual objects in the virtual space by aiming the focal point at "hit targets," which may be regions associated with the virtual object or an interactive element…a hit target 
obtaining special effect data of a virtual object associated with the target reality area (e.g. different functions that may have different effects in the virtual space (e.g., on virtual objects) in association with a gaze input…the user may aim a fire-type reticle, a laser-type or slingshot-type reticle, or another suitable gamified reticle at a region in the virtual space or at a hit target associated with a virtual object, upon which a gamified function may occur (e.g., burning a region of the virtual space or a virtual object, shooting at it with a laser, launching an object, etc.)- para. 123); and 
displaying, in the AR device based on the special effect data of the virtual object, the AR data comprising the special effect data of the virtual object (e.g. headset display 
Regarding claim 2, see the rejection of claim 1 above. Valdivia further teaches wherein obtaining the special effect data of the virtual object associated with the target reality area comprises at least one of: obtaining the special effect data of a virtual object whose corresponding geographic position in a real scene is located within the position range of the target reality area (e.g. the virtual space may be an augmented reality space in which virtual elements are overlaid on the real world. As an example and not by way of limitation, the virtual reality system may continuously capture images of the real world (e.g. using a camera on the headset of the user) and overlay virtual objects or avatars of other users on these images, such that a user may interact simultaneously with the real world and the virtual world…the user may be able to interact with virtual objects in the virtual space by aiming the focal point at "hit targets," which may be regions associated with the virtual object or an interactive element…a hit target associated with a particular virtual object may be a subregion of the currently displayed region having a boundary extending around the particular virtual object- para. 106 and 110). Since the claim states “or”, only one condition needs to be met.
Regarding claim 4, see the rejection of claim 2 above. Valdivia further teaches wherein detecting that the position corresponding to the position information is located within the position range of the target reality area comprises: responsive to that geographic coordinates of the position information fall within a geographic coordinate range of the target reality area, detecting that the position corresponding to the position information is located within the position range of the target reality area (para. 110).
Regarding claim 6, see the rejection of claim 2 above. Valdivia further teaches wherein detecting that the position corresponding to the position information is located within the position range of the target reality area comprises: based on the position information of the AR device and information of the corresponding geographic position of the virtual object in the real scene, determining a distance between the AR device and the corresponding geographic position of the virtual object in the real scene; and responsive to that a determined distance is less than a set distance threshold, determining that the position corresponding to the position information is located within the position range of the target reality area (e.g. an intent may be predicted when the focal point gets within a threshold distance of the boundary of the hit target- para. 110 and 127). It is implied a threshold distance can be less than or greater than a set value by the system designer.
Regarding claim 7, see the rejection of claim 1 above. Valdivia further teaches wherein obtaining the special effect data of the virtual object associated with the target reality area comprises: detecting a shooting orientation of the AR device; and obtaining the special effect data of a virtual object associated with both the target reality area and the shooting orientation (para. 123).
Claim(s) 10-11, 13 and 15-16 recite(s) similar limitations as claim(s) 1-2, 4 and 6-7 above, but in apparatus form. Therefore, the same rationale used in regards to claim(s) 1-2, 4 and 6-7 is/are incorporated herein. Furthermore, Valdivia teaches an apparatus to carry out the invention (fig. 3A).
Claim(s) 19-20 recites similar limitations as claim(s) 1-2 above, but with a computer readable medium for storing a program. Therefore, the same rationale used in regards to claim(s) 1-2 is/are incorporated herein. Furthermore, Valdivia teaches a computer readable medium (para. 231).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3, 5, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valdivia (US 20180095635 A1).
Regarding claim 3, see the rejection of claim 2 above. As seen above, Valdivia teaches special effects of objects located within a subregion of an target area but fails to explicitly teach wherein obtaining the special effect data of the virtual object whose corresponding geographic position in the real scene is located outside the position range of the target reality area comprises: obtaining the special effect data of a virtual object whose corresponding geographic position in the real scene is located outside the position range of the target reality area and which meets a preset condition, wherein the preset condition comprises at least one of: a distance from the corresponding geographic position of the virtual object in the real scene to the target reality area is within a set distance range; or a shooting orientation of the AR device is within a set orientation range. However, distance measurement is nothing more than a variable value and it would be obvious to one skilled since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980). If the system design allows special effects on object within certain distance/region values, it would be obvious to one skilled to set the value for desired outcomes/effects for the accurate realism to the user.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Valdivia with the features of variable distance values. The motivation would have been to give the user a more realistic immersive experience based on near and far objects and their relative distances. 
Regarding claim 5, see the rejection of claim 3 above. Valdivia further teaches wherein detecting that the position corresponding to the position information is located within the position range of the target reality area comprises: responsive to that geographic coordinates of the position information fall within a geographic coordinate range of the target reality area, detecting that the position corresponding to the position information is located within the position range of the target reality area (para. 110).
Claim(s) 12 and 14 recite(s) similar limitations as claim(s) 3 and 5 above, but in apparatus form. Therefore, the same rationale used in regards to claim(s) 3 and 5 is/are incorporated herein. Furthermore, Valdivia teaches an apparatus to carry out the invention (fig. 3A).


Claim(s) 8-9 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valdivia (US 20180095635 A1) as applied to claim 1 above, in view of Choudhuri (US 20200364901 A1).
Regarding claim 8, see the rejection of claim 1 above. As can be seen above, Valdivia teach/es all the limitations of claim 8 except wherein obtaining special effect data of the virtual object associated with the target reality area comprises: obtaining pose data of the AR device in a real scene; and based on the pose data of the AR device in the real scene and pose data of the virtual object in a three-dimensional scene model used for representing the real scene, determining the special effect data of the virtual object associated with the target reality area.
In the same field of AR/VR, Choudhuri teaches wherein obtaining special effect data of the virtual object associated with the target reality area comprises: obtaining pose data of the AR device in a real scene; and based on the pose data of the AR device in the real scene and pose data of the virtual object in a three-dimensional scene model used for representing the real scene, determining the special effect data of the virtual object associated with the target reality area (e.g. the pose of a user or a device worn by the user can be used to enhance or augment the user's real or physical environment with virtual content- para. 2). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems use AR/VR. It’s easy for one skilled to envision using the pose data of Choudhuri with the position data of Valdivia to achieve a desired special effect for an object.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Valdivia with the features of a device pose as taught by Choudhuri. The motivation would have been o reduce the compute, power and thermal requirements imposed on such devices (para. 5).
Regarding claim 9, see the rejection of claim 7 above. Valdivia as modified by Choudhuri further teaches wherein obtaining special effect data of the virtual object associated with the target reality area comprises: obtaining pose data of the AR device in a real scene; and based on the pose data of the AR device in the real scene and pose data of the virtual object in a three-dimensional scene model used for representing the real scene, determining the special effect data of the virtual object associated with the target reality area (e.g. the pose of a user or a device worn by the user can be used to enhance or augment the user's real or physical environment with virtual content- para. 2). It’s easy for one skilled to envision using the pose data of Choudhuri with the position data of Valdivia to achieve a desired special effect for an object.
Claim(s) 17-18 recite(s) similar limitations as claim(s) 8-9 above, but in apparatus form. Therefore, the same rationale used in regards to claim(s) 8-9 is/are incorporated herein. Furthermore, Valdivia teaches an apparatus to carry out the invention (fig. 3A).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20150316985 A1	Levesque; Vincent et al.	Systems and Methods for Viewport-Based Augmented Reality Haptic Effects
US 20170309079 A1	Naples; Alysha et al.	VISUAL AURA AROUND FIELD OF VIEW
US 20210118236 A1	Hou; Xinru	METHOD AND APPARATUS FOR PRESENTING AUGMENTED REALITY DATA, DEVICE AND STORAGE MEDIUM
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD BUTTRAM whose telephone number is (571)270-1540.  The examiner can normally be reached on M-F 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TODD BUTTRAMPrimary ExaminerArt Unit 2613



/TODD BUTTRAM/Primary Examiner, Art Unit 2613